       Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 1 of 9




                                                                                   U.S.   ~~!t~.Pcourt
                                                                                   District of Kansas
                                                                                           ,
                         IN THE UNITED STATES DISTRICT COURT                         JUL 8 2019
                              FOR THE DISTRICT OF KANSAS
                                                                            Clerk, U.S. District Court
UNITED STATES OF AMERICA,
                                                                            By      c,ao            Deputy Clerk


                         Plaintiff,

      v.                                                      Case No. 18-10107-04-EFM


DESIREE N. GRUBE,

                         Defendant.



                                      PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, Lanny D.

Welch, and Desiree N. Grube, the defendant, personally and by and through her counsel, Kurt

Kerns, hereby enter into the following Plea Agreement pursuant to Rule 11 of the Federal Rules

of Criminal Procedure:

       1.      Defendant's Guilty Plea. The defendant agrees to plead guilty to Count 23 of the

Indictment charging a violation of 18 U.S.C. § 1028A, that is, Aggravated Identity Theft. By

entering into this Plea Agreement, the defendant admits to knowingly committing this offense, and

to being guilty of the offense. The defendant understands that the maximum sentence which may

be imposed as to Count 23 of the Indictment to which she has agreed to plead guilty is a mandatory

minimum sentence of 2 years of imprisonment, a $250,000 fine, not more than 1 year of supervised

release, restitution and a $100.00 mandatory special assessment.

       2.      Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows:



                                                                                           Ver. 19-01
       Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 2 of 9




                                                                                                 \
            On February 27, 2015, the Wichita Police Department executed a search                i
            warrant at 1901 S. Topeka in Wichita, Kansas. Atthe time of the execution
            of the search warrant Desiree N. Grube, the defendant, resided at that
            location. Police officers found numerous items indicative of fraud and the
            intent to commit fraud which included stolen mail; stolen credit card and
            debit cards numbers; stolen social security card numbers and other fonns
            of identification; stolen, forged and counterfeited checks; stolen tax
            documents and numerous additional items and records in other persons
            names. Most of these items were in the names of real people who had not
            given the defendant permission to possess or use them.

            One of the items recovered by the police officers was a piece of mail from
            Victoria's Secret addressed to R.C. at 1901 S. Topeka, Wichita, Kansas.
            R.C. is a real person who did not reside at 190 I S. Topeka. The mail from
            Victoria's Secret reflected that a payment of $175.09 had been made to
            R.C.'s Victoria's Secret credit card. R.C. was contacted by Wichita police
            officers and he/she advised his/her identity had been stolen and in addition
            to a credit card in his/her name being obtained from Victoria's Secret,
            additional credit cards in his/her name had been obtained from Kohl's and
            Abercrombie & Fitch. R.C. did not apply for these credit cards and did not
            authorize anyone else to do so on his/her behalf. The defendant opened the
            Victoria's Secret account in R.C.'s name and, as part of the scheme to
            defraud, caused mail to be sent to her at 190 I S. Topeka.

            The defendant is guilty of this offense because she admits that she
            knowingly and fraudulently used the identity of R.C., someone the
            defendant knew to be a real person, and in furtherance of a scheme to
            defraud caused mail to be sent to her at 190 l S. Topeka.


       3.      Application of the Sentencing Guidelines. The parties request that the Court

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines.         The defendant agrees to waive all

constitutional challenges to the validity of the Guidelines.      The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence, the facts used to

determine the offense level, and in making its findings, that the Court may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sections of the Guidelines. The parties agree that the Court will determine

                                                 2
       Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 3 of 9




the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4.      Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant agrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of

calculating the offense level for the count(s) of conviction, in accordance with United States

Sentencing Guidelines (U.S.S.G.) § lBI.3.

       5.      Government's Agreements. In return for the defendant's plea of guilty as set forth

herein, the United States Attorney for the District of Kansas agrees:

       (a)     to dismiss the remaining counts of the Indictment at the time of sentencing;

       (b)     to not file any additional charges against the defendant arising out of the facts
               forming the basis for the present Indictment;

       (c)     to recommend the defendant receive a two (2) level reduction in the applicable
               offense level under U.S.S.G. § 3El.l for acceptance of responsibility. In addition,
               if her offense level is 16 or greater, prior to any reduction for acceptance of
               responsibility, and the Court finds she qualifies for a two-level reduction, the
               United States will move at the time of sentencing for an additional one-level
               reduction for acceptance of responsibility because she timely notified the
               government of her intention to enter a plea of guilty.

       The United States' obligations under this Paragraph are contingent upon the defendant's

continuing to manifest an acceptance ofresponsibility. If the defendant denies or gives conflicting

statements as to her involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3Cl.1 (or willfully attempts to do so), or has engaged in additional criminal conduct,

the United States reserves the right to petition the Court for a hearing to determine if she has

breached this Plea Agreement.




                                                 3
       Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 4 of 9




       If the Court finds by a preponderance of the evidence that the defendant (1) has breached

or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration of

justice, as defined by U.S.S.G. § 3Cl.1 (or willfully attempted to do so); (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement's terms,

the United States shall not be bound by this Paragraph, and may pursue any additional charges

arising from the criminal activity under investigation, as well as any charges for any perjury, false

statement, or obstruction of justice that may have occurred.

       If the Court finds the defendant has violated this Plea Agreement, she understands and

agrees that all statements she made, any testimony she gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be admissible against her in any and all criminal

proceedings. The defendant waives any rights which might be asserted under the United States

Constitution, any statute, Federal Rule of Criminal Procedure 11 (f), Federal Rule of Evidence 410,

or any other federal rule that pertains to the admissibility of any statements she made subsequent

to this Plea Agreement.

       6.      Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or representation as to what sentence she will receive.

       7.      Identification of Assets and Agreement Concerning Monetary Penalties

(Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate fully with

the United States Attorney's Office and specifically agrees as follows:

       (a)     Defendant agrees to execute a financial statement provided by the United States
               Attorney's Office and to update the statement with any material changes within 30
               days of any such change. Defendant further agrees to provide all supporting
               documentation, including, but not limited, to copies of federal tax returns. The
               defendant agrees to disclose all assets in which defendant has any interest or which
               defendant exercises control, directly or indirectly, including those held by a spouse,
               nominee, or other third party, as well as any transfer of assets that has taken place

                                                 4
Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 5 of 9




      within six years preceding the entry of the judgment in this criminal case.
      Additionally, the defendant agrees to periodically execute an updated financial
      statement at the request of the United States Attorney's Office until such time the
      judgment debt is paid in full.

(b)   Defendant agrees to authorize the release of all financial information requested by
      the United States, including, but not limited to, executing authorization forms for
      the United States to obtain tax information, bank account records, credit history,
      and social security information. Defendant agrees the United States Attorney's
      Office may subpoena any records it deems relevant to conduct a full financial
      investigation. Defendant agrees to discuss or answer any questions by the United
      States relating to its financial investigation.

(c)   Defendant agrees to submit to an examination prior to and/or after sentencing,
      which may be taken under oath, and/or may include a polygraph examination.

(d)   Defendant agrees that any waivers, consents, or releases executed for the United
      States Probation Office for purposes of preparation of the Presentence Report may
      be provided to the United States Attorney's Office. All information defendant
      provided to the United States Probation Office or independently obtained by the
      United States Probation Office may be provided to the United States Attorney's
      Office.

(e)   Defendant agrees not to encumber, transfer, or dispose of any monies, property, or
      assets under defendant's custody or control, without written approval from the
      United States Attorney's Office.

(f)   Defendant agrees that whatever monetary penalties the Court imposes (including
      any fine, restitution, assessment, or forfeiture judgment), will be due and payable
      immediately and subject to immediate enforcement by the United States. Should
      the Court impose a schedule of payments, she agrees that the schedule .of payments
      is a minimum schedule of payments and not the only method, nor a limitation on
      the methods, available to the United States to enforce the judgment. If defendant
      is incarcerated, defendant agrees to participate in the Bureau of Prisons' Inmate
      Financial Responsibility Program, regardless of whether the Court specifically
      directs participation or imposes a schedule of payments.

(g)   If defendant posted funds as security for defendant's appearance in. this case,
      defendant authorizes the Court to release the funds to the Clerk of the United States
      District Court to be applied to the criminal monetary impositions at the time of
      sentencing.

(h)   Defendant waives any requirement for demand of payment on any restitution, fine,
      assessment, or forfeiture judgment entered by this Court.




                                        5
           Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 6 of 9

1




           (i)     Defe ndant agrees to notify the United States Attorney's Office within 30 days of
                   any change of address or other contact information until the judgment debt is paid
                   in full.

           (j)     Defendant agrees the terms of this agreement shall be incorporated into the
                   Judgment in a Criminal Case.

           (k)     Defendant waives the administrative requirements of the Treasury Offset Program,
                   including the requirement of default, and agrees to be immediately included in the
                   Treasury Offset Program allowing federal benefits and payments to be offset and
                   applied to the balance of criminal monetary penalties.

           (l)     Defendant agrees that noncompliance with any of the terms set forth in this
                   paragraph will result in a continuance of the sentencing hearing.

           8.      Restitution. The defendant knowingly and voluntarily agrees and consents:

           (a)     The defendant agrees to pay restitution for all counts for which she was charged in
                   the Indictment, regardless as to whether she pied guilty to that count.

           (b)    The defendant agrees that restitution is due and payable immediately after the
                  judgment is entered and is subject to immediate enforcement, in full, by the United
                  States. If the Court imposes a schedule of payments, which it may do as a condition
                  of supervised release, the defendant agrees that the schedule of payments is a
                  schedule of the minimum payment due, and that the payment schedule does not
                  prohibit or limit the methods by which the United States may immediately enforce
                  the judgment in full.

           (c)     If the defendant makes a payment of the restitution agreed to in this paragraph prior
                   to sentencing, the payment will be applied as a credit against the restitution ordered
                   pursuant to this paragraph.

            (d)    The defendant agrees to send all payments made pursuant to the Court's restitution
                   order to the Clerk of the Court at the following address:

                          Clerk, U.S. District Court
                          40 I N. Market, Room 204
                          Wichita, Kansas 67202

           9.      Withdrawal of Plea Not Permitted. The defendant understands that if the Court

    accepts this Plea Agreement, but imposes a sentence with which she does not agree, she will not

    be permitted to withdraw her guilty plea.




                                                     6
           Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 7 of 9

1




            10.      Payment of Special Assessment. The defendant understands that a mandatory

    special assessment of $100.00 per count of conviction will be entered against her at the time of

    sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

    payment in the appropriate amount no later than the day of sentencing. The defendant has the

    burden of establishing an inability to pay the required special assessment.             The parties

    acknowledge that if the Court finds the defendant is without resources to pay the special

    assessment at the time of sentencing, the Court may allow payment during her period of

    incarceration.

           11.       Waiver of Appeal and Collateral Attack.           The defendant knowingly and

    voluntarily waives any right to appeal or collaterally attack any matter in connection with this

    prosecution, her conviction, or the components of the sentence to be imposed herein, including the

    length and conditions of supervised release, as well as any sentence imposed upon a revocation of

    supervised release. The defendant is aware that 18 U.S.C. § 3742 affords her the right to appeal

    the conviction and sentence imposed. The defendant also waives any right to challenge her

    sentence, or the manner in which it was determined, or otherwise attempt to modify or change her

    sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

    § 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)),

    or a motion brought under Federal Rule of Civil Procedure 60(b ). In other words, the defendant

    waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Court

    departs upwards from the sentencing Guideline range that the Court determines to be applicable.

    However, ifthe United States exercises its right to appeal the sentence imposed, as authorized by

    18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

    received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties



                                                     7
           Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 8 of 9

I




    understand that the defendant in no way waives any subsequent claims with regards to ineffective

    assistance of counsel or prosecutorial misconduct.

            12.     FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

    directly or by a representative, to request or receive from any department or agency of the United

    States any records pertaining to the investigation or prosecution of this case, including, without

    limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552.

    The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a,

    to prevent or object to the disclosure of records or materials pertaining to this case.

            13.    Full Disclosure by United States. The defendant understands the United States

    will provide to the Court and the United States Probation Office all information it deems relevant

    to determining the appropriate sentence in this case. This may include information concerning her

    background, character, and conduct, including the entirety of her criminal activities.           The

    defendant understands these disclosures are not limited to the count to which she is pleading guilty.

    The United States may respond to comments she or her attorney makes, or to positions she or her

    attorney takes, and to correct any misstatements or inaccuracies. The United States further reserves

    its right to make any recommendations it deems appropriate regarding the disposition of this case,

    subject only to any limitations set forth in this Plea Agreement. The defendant also has the right

    to provide information concerning the offense and to make recommendations to the Court and the

    United States Probation Office.

            14.     Parties to the Agreement. The defendant understands this Plea Agreement binds

    only her and the United States Attorney for the District of Kansas, and that it does not bind any

    other federal, state, or local prosecution authority.

            15.     Voluntariness of Guilty Plea. The defendant has had sufficient time to discuss

    this case, the evidence, and this Plea Agreement with her attorney and she is fully satisfied with

                                                       8
               Case 6:18-cr-10107-EFM Document 124 Filed 07/08/19 Page 9 of 9
    "
I




        the advice and representation her attorney provided. Further, the defendant acknowledges that she

        has read the Plea Agreement, understands it, and agrees it is true and accurate and not the result of

        any threats, duress or coercion. The defendant further understands that this Plea Agreement

        supersedes any and all other agreements or negotiations between the parties, and unless

        subsequently supplemented in writing with the joint approval of the parties, this Plea Agreement

        embodies each and every term of the agreement between the parties. The defendant acknowledges

        that she is entering into this Plea Agreement and is pleading guilty because she is guilty. She

        further acknowledges that she is entering her guilty plea freely, voluntarily, and knowingly.




                                                                     Date:._7---1-/_ g-__:_/_ l -l-
                                                                                                1 -
                                                                                    /




                                                                     Date:._      7___./_t        i_
                                                                                         : _/:-----'
                                                                                              I
        Assistant United States Attorney



        :zd
        Desiree N. Grube
        Defendant
                                                                     Date:_
                                                                          7 _/ _J7/
                                                                                  _;      9_ __
                                                                                    ;____:_
                                                                                      .




        ~
        Counsel for Defendant
                                                                     Date:__,
                                                                            ?;/;
                                                                             .___
                                                                                7 --+--
                                                                               ~1
                                                                                    L --'----L-
                                                                                        /      7_




                                                         9
